Citation Nr: 1018268	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  09-29 206	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to an effective date earlier than July 18, 
2007 for the grant of service connection for coronary artery 
disease (CAD).

2.  Entitlement to an effective date earlier than July 18, 
2007 for the grant of service connection for right below knee 
amputation.

3.  Entitlement to an effective date earlier than July 18, 
2007 for the grant of service connection for renal 
nephropathy with hypertension.

4.  Entitlement to an effective date earlier than July 18, 
2007 for the grant of service connection for diabetic 
retinopathy.

5.  Entitlement to an effective date earlier than July 18, 
2007 for the grant of service connection for posttraumatic 
stress disorder (PTSD).  

6.  Entitlement to an effective date earlier than July 18, 
2007 for the grant of service connection for diabetes 
mellitus, type II, with erectile dysfunction.

7.  Entitlement to an effective date earlier than July 18, 
2007 for the grant of service connection for peripheral 
vascular disease, left lower extremity.  

8.  Entitlement to an effective date earlier than July 18, 
2007 for the grant of service connection for peripheral 
neuropathy, right upper extremity.

9.  Entitlement to an effective date earlier than July 18, 
2007 for the grant of service connection for peripheral 
neuropathy, left upper extremity.  

10.  Entitlement to an effective date earlier than July 18, 
2007 for the grant of service connection for left great toe 
and second toe amputation.  

11.  Entitlement to an effective date earlier than July 18, 
2007 for the grant of service connection for peripheral 
neuropathy, right thigh.  

12.  Entitlement to an effective date earlier than July 18, 
2007 for special monthly compensation (SMC) based on 
anatomical loss.  

13.  Entitlement to an effective date earlier than July 18, 
2007 for SMC based on loss of use.

14.  Entitlement to an effective date earlier than July 18, 
2007 for SMC based on being housebound.

15.  Whether a September 2004 rating decision contained clear 
and unmistakable error (CUE) in its failure to establish 
service connection for diabetes mellitus, type II, CAD with 
congestive heart failure, diabetic neuropathy, bilateral 
lower extremities, diabetic retinopathy, hypertension, and 
atherosclerotic vascular disease.  

16.  Entitlement to an effective date earlier than July 18, 
2007 for the grant of entitlement to eligibility for 
Dependents' Educational Assistance under 38 U.S.C. chapter 
35.  

17.  Entitlement to SMC based on anatomical loss of both 
feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from December 1952 to July 
1956, and from August 1956 to December 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of March and October 2008 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDING OF FACT

In April 2010, the Board was notified that the appellant died 
in April 2010.




CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2009).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the appellant's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to 
receive accrued benefits due to the claimant under section 
5121(a) of this title ...."  The Secretary will be issuing 
regulations governing the rules and procedures for 
substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has 
been dismissed by the Board due to the death of the claimant 
should file a request for substitution with the VA regional 
office (RO) from which the claim originated (listed on the 
first page of this decision).  


ORDER

The appeal is dismissed.




		
P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


